DENY and Opinion Filed August 26, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00656-CV

                   IN RE NICHOLAS D. MOSSER, Relator

          Original Proceeding from the 471st Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 471-06006-2019

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                           Opinion by Justice Osborne
      Relator’s July 1, 2022 petition for writ of mandamus challenges the trial

court’s order (1) sustaining real party in interest Fidelity National Title Insurance

Company’s objections to the subpoena duces tecum and (2) granting the motion for

protective order. Entitlement to mandamus relief requires relator to show that the

trial court clearly abused its discretion and that he lacks an adequate appellate

remedy. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      After reviewing the petition and the record before us, we conclude that relator

has failed to demonstrate a clear abuse of discretion. Accordingly, we deny the
     petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



220656f.p05                              /Leslie Osborne//
                                         LESLIE OSBORNE
                                         JUSTICE




                                      –2–